                  IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                          GREENVILLE DIVISION

JARQUEZ DUREN                                                              PLAINTIFF

V.                                                         NO. 4:17-CV-154-DMB-JMV

CARROLL-MONTGOMERY REGIONAL
CORRECTIONAL FACILITY, et al.                                           DEFENDANTS


                                 FINAL JUDGMENT

      In accordance with the Memorandum Opinion and Order entered this day, this case is

DISMISSED with prejudice.

      SO ORDERED, this 18th day of September, 2019.

                                              /s/Debra M. Brown
                                              UNITED STATES DISTRICT JUDGE
